



AMENDED AND RESTATED
EMPLOYMENT AGREEMENT
This Amended and Restated Employment Agreement (this “Agreement”), is made and
entered into on February 26, 2019 (the “Effective Date”), by and among e.l.f.
Cosmetics, Inc. (together with any successor, the “Company”), e.l.f. Beauty,
Inc., the owner of all of the outstanding capital stock of the Company (together
with any successor, “e.l.f. Beauty”), and Jonathan T. Fieldman (“Executive”).
WHEREAS, the Company, e.l.f. Beauty, and Executive are parties to that certain
Employment Agreement, dated July 8, 2016 (the “Prior Agreement”);
WHEREAS, the Company desires to continue to employ Executive on the amended
terms, conditions and other provisions set forth herein;
WHEREAS, Executive desires to continue to be employed by and to render services
to the Company upon and subject to the amended terms, conditions and other
provisions set forth herein; and
WHEREAS, this Agreement amends and restates the Prior Agreement in its entirety.
NOW THEREFORE, in consideration of the promises and mutual covenants and
agreements contained herein, the adequacy of all of which consideration is
hereby acknowledged, the parties hereby agree as follows:
ARTICLE I
DEFINITIONS
Section 1.01    The following words and terms shall have the meanings set forth
below for the purposes of this Agreement:
“Board of Directors” means the Board of Directors of e.l.f. Beauty.
“Cause” means (a) a breach by Executive of Executive’s obligations under Section
2.02 (other than as a result of physical or mental incapacity) which constitutes
material nonperformance by Executive of his obligations and duties thereunder,
which Executive has failed to remedy after the Board of Directors has given
Executive written notice of, and at least 15 days to remedy, such breach, (b)
commission by Executive of an act of fraud, embezzlement, misappropriation,
willful misconduct or breach of fiduciary duty against the Company (other than
acts, such as making personal use of Company office supplies, as have only a de
minimis effect on the Company), (c) a material breach by Executive of ARTICLE
VI, (d) Executive’s conviction, plea of no contest or nolo contendere, deferred
adjudication or unadjudicated probation for any felony or any crime involving
moral turpitude, (e) the failure of Executive to carry out, or comply with, in
any material respect, any lawful directive of the Board of Directors (other than
any such failure resulting from Executive’s physical or mental incapacity) which
Executive has failed to remedy after the Board of Directors has given Executive
written notice of, and at least 15 days to remedy, such failure, or (f)
Executive’s unlawful use (including being under the influence) or possession of
illegal drugs. For purposes of the previous sentence, no act or failure to act
on Executive’s part shall be deemed “willful” unless done, or omitted to be
done, by Executive not in good faith and without reasonable belief that
Executive’s action or omission was in the best interest of the Company.
“Disability” means Executive’s inability to perform, with or without reasonable
accommodation, the essential functions of his position hereunder for a period of
180 consecutive days due to mental or physical incapacity, as determined by
mutual agreement of a physician selected by the Company or its insurers and a
physician selected by Executive; provided, however, if the opinion of the
Company’s physician and Executive’s physician conflict, the Company’s physician
and Executive’s physician shall together agree upon a third physician, whose
opinion shall be binding; provided, however, that Executive shall not be
considered to have a Disability unless it is also treated as a disability under
the Company’s long-term disability policy.




--------------------------------------------------------------------------------





“Good Reason” means: (a) a material default in the performance of the Company’s
obligations under this Agreement; (b) a significant diminution of Executive’s
responsibilities, duties or authority as Senior Vice President, Operations, or a
material diminution of Executive’s base compensation, unless such diminution is
mutually agreed between Executive and the Company; or (c) the relocation of
Executive’s principal office, without his consent, to a location that is in
excess of 50 miles from San Francisco (it being understood and agreed that
Executive’s travel for business purposes shall not be considered such a
relocation); provided, however, that Executive’s termination will not be for
Good Reason unless (i) Executive has given the Company at least 30 days prior
written notice of his intent to terminate his employment for Good Reason, which
notice shall specify the facts and circumstances constituting Good Reason and be
given within 90 days of the initial occurrence thereof, (ii) the Company has not
remedied such facts and circumstances constituting Good Reason within 30 days
following the receipt of such notice, and (iii) Executive terminates employment
within six months following the expiration of such 30-day cure period.
“Notice of Termination” means a dated notice that (a) indicates the specific
termination provision in this Agreement relied upon, (b) to the extent
applicable, sets forth in reasonable detail the facts and circumstances claimed
to provide a basis for termination of Executive’s employment under the provision
so indicated, (c) specifies a Termination Date, except in the case of the
Company’s termination of Executive’s employment for Cause, for which the
Termination Date may be the date of the notice; provided, however, that
Executive has been provided with any applicable cure period, and (d) is given in
the manner specified in Section 7.02. With the exception of termination of
Executive’s employment due to Executive’s death, any purported termination of
Executive’s employment by the Company for any reason, including without
limitation for Cause or Disability, or by Executive for any reason, shall be
communicated by a written “Notice of Termination” to the other party. The
failure by the Company or Executive to set forth in the Notice of Termination
any fact or circumstance which contributes to a showing of Cause or Good Reason,
as applicable, shall not waive any right of the Company or Executive under this
Agreement or preclude the Company or Executive from asserting such fact or
circumstance in enforcing the Company’s or Executive’s rights under this
Agreement.
“Termination Date” means (a) if Executive’s employment is terminated for Cause
or Disability, the date specified in the Notice of Termination, (b) in the case
of termination of employment due to death, the date of Executive’s death, or (c)
if Executive’s employment is terminated for any other reason, the date on which
a Notice of Termination is given or as specified in such Notice.
ARTICLE II
EMPLOYMENT
Section 2.01    Agreement and Term. The Company hereby employs Executive as an
employee of the Company, and Executive hereby accepts said employment and agrees
to render such services to the Company, on the terms and conditions set forth in
this Agreement. The term of employment under this Agreement shall commence on
the Effective Date and shall continue until terminated pursuant to ARTICLE V.
Section 2.02    Position and Duties. Except as otherwise provided in this
Agreement, Executive shall serve as Senior Vice President, Operations and shall
report directly to the Chief Executive Officer. Executive shall perform duties,
undertake the responsibilities, and exercise the authorities customarily
performed, undertaken and exercised by persons situated in a similar capacity at
a similar company. Executive shall carry out his duties and responsibilities at
all times in compliance with the Company’s policies promulgated from time to
time by the Company. Executive shall also perform such other duties,
commensurate with his position, as reasonably requested by the Board of
Directors. Executive shall use his best efforts to serve the Company faithfully,
diligently and competently and to the best of his ability, and to devote his
full time business hours, energy, ability, attention and skill to the business
of the Company; provided, however, that the foregoing is not intended to
preclude Executive from noncompetitive activities, conducted outside normal
business hours permitted under Section 2.03.
Section 2.03    Outside Activities. It shall not be a violation of this
Agreement for Executive to (a) deliver lectures or fulfill speaking engagements;
(b) manage personal investments; or (c) subject to the prior consent of the




--------------------------------------------------------------------------------





Board of Directors (which consent shall not be unreasonably withheld), serve on
industry trade, civic, or charitable boards or committees or on for-profit
corporate boards of directors and advisory committees, as long as the activities
set forth in (a) – (c) (taken together or separately) do not materially
interfere with the performance of Executive’s duties hereunder and are not in
conflict or competitive with, or adverse to, the Company. Executive shall not,
however, under any circumstances, provide services or advice in any capacity
whatsoever for or on behalf of any entity that competes with or is competitive
with the Company.
Section 2.04    Location. Executive shall be based in the Company’s Oakland,
California offices (or such other San Francisco Bay Area office as the Company
occupies).
ARTICLE III
COMPENSATION AND BENEFITS
Section 3.01    Salary. The Company shall compensate and pay Executive for his
services at a rate equivalent to $325,000 per year, less payroll deductions and
all required tax withholdings (“Base Salary”), which salary shall be payable in
accordance with the Company’s customary payroll practices applicable to its
executives, but no less frequently than monthly.
Section 3.02    Bonus. Executive shall have the opportunity to earn annual
performance bonuses based on performance criteria to be established by the Board
of Directors (or a committee thereof) after consultation with Executive.
Executive shall be eligible to receive a target cash bonus of 40% of his Base
Salary based upon the attainment of performance objectives established by the
Board of Directors (or a committee thereof). Unless set forth otherwise herein,
Executive must be actively employed with the Company through the date on which
the bonus performance percentage is determined by the Board of Directors (or a
committee thereof) in order to receive any annual bonus payout pursuant to this
Section 3.02. Any bonus payable hereunder in respect of a fiscal year shall be
paid at the same time annual bonuses are paid to other senior executives of the
Company in respect of such fiscal year; but in any event within the fiscal year
following the fiscal year of performance.
Section 3.03    Employee Benefits. To the extent eligible under the applicable
plans or programs, Executive shall be entitled to participate in the employee
benefits plans and programs made available to executive level employees of the
Company generally, such as health, medical, dental and other insurance coverage
and group retirement plans. The terms and conditions of Executive’s
participation in any employee benefit plan or program shall be subject to the
terms and conditions of such plan or program, as may be modified by the Company
from time to time. Nothing in this Agreement shall preclude the Company from
amending or terminating any employee benefit plan or program.
Section 3.04    Paid Leave. Executive shall be entitled to four weeks of paid
time off (“PTO”) each year, subject an annual accrual cap of 30 days. Executive
shall also be entitled to all paid holidays to which executive level employees
of the Company are entitled. Accrued unused PTO shall not be paid in the event
of a termination of employment unless otherwise required by applicable state
law.
ARTICLE IV
EXPENSES
Section 4.01    Expenses. The Company shall reimburse Executive or otherwise
provide for or pay for reasonable out-of-pocket expenses incurred by Executive
in furtherance of or in connection with the business of the Company, including,
but not limited to, travel and entertainment expenses commensurate with his
duties hereunder (including attendance at industry conferences), subject to the
Company’s policies as periodically reviewed by the Board of Directors and in
effect from time to time, including without limitation such reasonable
documentation and other limitations as may be established or required by the
Company.




--------------------------------------------------------------------------------





ARTICLE V
TERMINATION AND SEVERANCE
Section 5.01    At-Will Employment. The Company and Executive acknowledge that
Executive’s employment is and shall continue to be at-will, as defined under
applicable law. This means that it is not for any specified period of time and
can be terminated by Executive or by the Company at any time, with or without
advance notice, and for any or no particular reason or cause. It also means that
Executive’s job duties, title, and responsibility and reporting level, work
schedule, compensation, and benefits, as well as the Company’s personnel
policies and procedures, may be changed with prospective effect, with or without
notice, at any time in the sole discretion of the Company (subject to any
ramification such changes may have under this ARTICLE V). This “at-will” nature
of Executive’s employment shall remain unchanged during Executive’s tenure as an
employee and may not be changed, except in an express writing signed by
Executive and a duly-authorized officer of the Company. If Executive’s
employment terminates for any lawful reason, Executive shall not be entitled to
any payments, benefits, damages, award, or compensation other than as provided
in this Agreement.
Section 5.02    Termination Due to Death or Disability. If Executive’s
employment is terminated by reason of Executive’s death or Disability, Executive
or his estate shall be entitled to receive: (a) Executive’s accrued Base Salary
through the Termination Date; (b) an amount for reimbursement, paid within 60
days following submission by Executive (or if applicable, Executive’s estate) to
the Company of appropriate supporting documentation for any unreimbursed
business expenses properly incurred prior to the Termination Date by Executive
pursuant to ARTICLE IV and in accordance with Company policy; (c) if required by
applicable law, any accrued and unpaid PTO pay, paid within 60 days of the
Termination Date; and (d) such employee benefits, if any, to which Executive
(or, if applicable, Executive’s estate) or his dependents may be entitled under
the employee benefit plans or programs of the Company, paid in accordance with
the terms of the applicable plans or programs (the amounts described in clauses
(a) through (d) hereof being referred to as the “Accrued Rights”). In addition,
Executive or his estate shall be entitled to receive (x) in a lump sum in cash
within two and one-half months after the Termination Date (or such earlier date
as required by applicable law), the amount of any annual bonus earned for any
previously completed fiscal year in accordance with Section 3.02 that has not
been paid (the “Accrued Bonus”); and (y) an amount equal to the product of (i)
the fraction of the current fiscal year that has elapsed through the date of
Executive’s termination and (ii) the Board of Directors-approved annual bonus
payout for Executive for such fiscal year based on actual Company performance
for such fiscal year measured following the completion thereof, payable at the
time the annual bonus would have been paid to Executive had he remained employed
through the end of the such fiscal year (the “Pro-Rata Bonus”).
Section 5.03    Termination by Executive without Good Reason and other than
Disability or Death. In the event Executive terminates his employment for any
reason other than Good Reason, Disability or death, Executive shall be entitled
to receive the Accrued Rights, but following the Termination Date, Executive
shall have no further rights to any other compensation or benefits under this
Agreement, including without limitation any severance or continuation of
benefits or otherwise.
Section 5.04    Termination by the Company for Cause. In the event the Company
terminates his employment for Cause, Executive shall be entitled to receive the
Accrued Rights, but following the Termination Date, Executive shall have no
further rights to any other compensation or benefits under this Agreement,
including without limitation any severance or continuation of benefits or
otherwise.
Section 5.05    Termination by the Company Other Than for Death, Disability or
Cause or by Executive for Good Reason. If Executive’s employment is terminated
by the Company for reasons other than death, Disability or Cause, or by
Executive for Good Reason, Executive shall be entitled to receive (a) an amount
equal to his Base Salary; (b) for a period of 18 months following the
Termination Date that Executive is eligible to elect and does elect to continue
coverage for himself and his eligible dependents under the Company’s group
health plans, as applicable, under the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended, and/or Sections 601 through 608 of the
Employee Retirement Income Security Act of 1974, as amended (collectively,
“COBRA”), medical and dental coverage as required by COBRA and prompt
reimbursement for the premium costs charged to Executive for such




--------------------------------------------------------------------------------





COBRA continuation coverage; provided, however, that (i) such COBRA coverage
shall terminate if and to the extent Executive becomes eligible to receive
medical and dental coverage from a subsequent employer (and any such eligibility
shall be promptly reported to the Company by Executive) and (ii) the Company’s
obligation to reimburse Executive for such premium costs shall cease if, upon
the advice of legal counsel, the Company determines that it would reasonably be
expected to be subject to any penalty, excise or other tax for providing
discriminatory benefits; provided that, in such event, the Company shall
implement reasonable comparable alternative payments or benefits to Executive
that would avoid such penalty, excise tax or other tax; (c) the Accrued Bonus;
(d) the Pro-Rata Bonus, provided that Executive has been employed for at least
six months of the fiscal year in which such termination occurs, and (e) the
Accrued Rights; provided that the payments described in clauses (a), (b) and (d)
shall be subject to Executive’s continued compliance with the provisions of
ARTICLE VI and of the release delivered under Section 5.09.
Section 5.06    Termination by Mutual Consent. Notwithstanding any of the
foregoing provisions of this ARTICLE V, if at any time during the course of this
Agreement the parties by mutual consent decide to terminate Executive’s
employment, they may do so by separate agreement setting forth the terms and
conditions of such termination.
Section 5.07    Payment of Severance. Subject to Section 7.13, any severance
payments pursuant to Section 5.05(a) shall be paid commencing on the 60th day
following the Termination Date (with a lump sum catch-up payment for any
installments otherwise payable within 60 days following the Termination Date)
and in accordance with the Company’s standard payroll schedule and practices.
Section 5.08    Release of Claims; Offsets. As a condition to the receipt of any
payments of benefits described hereunder subsequent to the termination of the
employment of Executive (other than Accrued Rights), Executive shall be required
to execute, and not subsequently revoke, within 60 days following the
termination of his employment a release in a form reasonably acceptable to the
Company of all claims arising out of his employment or the termination thereof.
Subject to the limitations of applicable wage laws, the Company’s obligations to
pay the severance benefits hereunder shall be subject to set-off, counterclaim
or recoupment of amounts owed by Executive to the Company or any of its
affiliates, except to the extent that the severance benefits constitute
“nonqualified deferred compensation” for purposes of Section 409A (as defined in
Section 7.13) and such offset would result in the imposition of tax or other
adverse tax consequences under Section 409A. In no event shall Executive be
obligated to seek other employment or take any other action by way of mitigation
of the amounts payable to Executive under any of the provisions of this
Agreement and such amounts shall not be reduced whether or not Executive obtains
other employment (except as specified in Section 5.05(b)).
Section 5.09    Cooperation with Company after Termination of Employment.
Following termination of Executive’s employment for any reason, Executive shall
reasonably cooperate with the Company in all matters relating to the winding up
of his pending work on behalf of the Company including, but not limited to, any
litigation in which the Company is involved and the orderly transfer of any such
pending work to other employees of the Company as may be designated by the
Company. The Company shall reasonably compensate Executive for services rendered
pursuant to this Section 5.09 at a rate to be determined by the parties. In
addition, the Company shall reimburse Executive for any reasonable out-of-pocket
expenses he incurs in performing any work on behalf of the Company following the
termination of his employment.
ARTICLE VI
NON-SOLICITATION & NON-COMPETITION
Section 6.01    Non-Compete. Executive agrees that during Executive’s
employment, Executive shall not, anywhere in the areas where the Company
conducts business during Executive’s employment (the “Restricted Territory”),
directly or indirectly, own, manage, operate, join, control or participate in
the ownership, management, operation or control of, or be an officer or an
employee of any business or organization that, directly or indirectly, develops,
processes, packages, markets, promotes or sells color cosmetics or related
services in the Restricted




--------------------------------------------------------------------------------





Territories (each, a “Restricted Business”). The foregoing shall not restrict
Executive from owning up to 5% of any class of securities of any person engaged
in a Restricted Business if such securities are listed on any national or
regional securities exchange or have been registered under Section 12(g) of the
Securities Exchange Act of 1934, as amended, as long as such securities are held
solely as a passive investment and not with a view to influencing, controlling
or directing the affairs of such person.
Section 6.02    Non-Solicitation. Executive agrees that during the Executive’s
employment and for one year following the Termination Date, Executive will not,
directly or indirectly, for himself or on behalf of or in conjunction with any
other person, (a) hire or attempt to hire any person that is an employee of the
Company or was within six months prior to the Termination Date; provided,
however, this Section 6.02 (including clause (b)) shall not be breached by a
solicitation to the general public or through general advertising, and Executive
may solicit for employment any person who at the Termination Date had not been
an employee of the Company at any time within six months preceding such date or
whose employment with the Company had terminated more than six months prior to
Executive’s solicitation of such person or (b) solicit, advise or encourage any
person, firm, government agency or corporation to withdraw, curtail or cancel
its business with the Company.
Section 6.03    Non-Disparagement. During Executive’s employment and thereafter,
Executive agrees that he will not, at any time, make, directly or indirectly,
any oral or written statements (including in social media, by tweet or via
online job review boards, whether anonymous or not) that are disparaging of the
Company, its products or services, or any of its present or former officers,
directors, stockholders or employees (or any of their respective affiliates),
and the Company shall instruct the Board of Directors and its executives not to
disparage Executive orally or in writing; provided that either party may confer
in confidence with its legal representatives and make truthful statements as
required by law.
Section 6.04    Reasonable Limitation and Severability. The parties agree that
the above restrictions on competition are (a) reasonable given Executive’s role
with the Company and are necessary to protect the interests of the Company and
(b) completely severable and independent agreements supported by good and
valuable consideration and, as such, shall survive the termination of this
Agreement for any reason whatsoever. The parties further agree that any
invalidity or unenforceability of any one or more of such restrictions on
competition shall not render invalid or unenforceable any remaining restrictions
on competition. Additionally, should a court of competent jurisdiction determine
that the scope of any provision of this ARTICLE VI is too broad to be enforced
as written, the parties hereby authorize the court to reform the provision to
such narrower scope as it determines to be reasonable and enforceable and the
parties intend that the affected provision be enforced as so amended.
Section 6.05    Confidential Information. Executive acknowledges and agrees that
the customers, business connections, customer lists, procedures, operations,
techniques and other aspects of and information about the business of the
Company (the “Confidential Information”) are established at great expense and
protected as confidential information and provide the Company with a substantial
competitive advantage in conducting its business. Executive further acknowledges
and agrees that by virtue of his employment with the Company, he has had access
to and will have access to and has been entrusted with and will be entrusted
with Confidential Information, and that the Company would suffer great loss and
injury if Executive would disclose this information or use it in a manner not
specifically authorized by the Company. Therefore, Executive agrees that during
Executive’s employment and at all times thereafter, he will not, directly or
indirectly, either individually or as an employee, agent, partner, shareholder,
owner trustee, beneficiary, co-venturer distributor, consultant or in any other
capacity, use or disclose or cause to be used or disclosed any Confidential
Information, unless and to the extent (a) that any such information becomes
generally known to and available for use by the public other than as a result of
Executive’s acts or omissions, (b) that any such information is authorized to be
disclosed in writing by the Board of Directors or compelled by legal process
(provided that Executive provides the Company with advance notice adequate to
afford the Company reasonable opportunity to limit or prevent such disclosure),
or (c) use or disclosure is to an employee of the Company or a person to whom
disclosure is reasonably necessary or appropriate in connection with the
performance by Executive of his duties as an employee or director of the
Company. Executive shall deliver to the Company at the termination of
Executive’s employment, or at any other time the Company may request, all
memoranda, notes, plans,




--------------------------------------------------------------------------------





records, reports, computer tapes, printouts and software and other documents and
data (and copies thereof) relating to the Confidential Information or Work
Product (as defined below) which he may then possess or have under his control,
provided that Executive shall be entitled to retain his telephone, address and
other contact directories subject to compliance with Section 6.01, Section 6.02,
and Section 6.03. Executive acknowledges and agrees that all inventions,
innovations, improvements, developments, methods, designs, analyses, drawings,
reports and all similar or related information (whether or not patentable) that
relate to the Company’s actual or anticipated business and that are conceived,
developed or made by Executive while employed by the Company and during work
hours or by the use of the facilities or Confidential Information of the Company
(“Work Product”) belong to the Company.
ARTICLE VII
GENERAL PROVISIONS
Section 7.01    Assignment. The Company shall assign this Agreement and its
rights and obligations hereunder in whole, but not in part, to any company or
other entity with or into which the Company may hereafter merge or consolidate
or to which the Company may transfer all or substantially all of its assets, and
in any such case said company or other entity shall by operation of law or
expressly in writing assume all obligations of the Company hereunder as fully as
if it had been originally made a party hereto. Such assignment will not release
the Company from any payment obligations hereunder. Executive may not assign or
transfer this Agreement or any rights or obligations hereunder.
Section 7.02    Notice. For the purposes of this Agreement, notices and all
other communications provided for in this Agreement shall be in writing and
shall be deemed to have been duly given when delivered or mailed by certified or
registered mail, return receipt requested, postage prepaid, addressed to the
respective addresses set forth on the signature pages hereto.
Section 7.03    Amendment and Waiver. No provision of this Agreement may be
amended or waived unless such amendment or waiver is in writing and signed by
each of the parties hereto.
Section 7.04    Non-Waiver of Breach. No failure by either party to declare a
default due to any breach of any obligation under this Agreement by the other,
nor failure by either party to act quickly with regard thereto, shall be
considered to be a waiver of any such obligation, or of any future breach.
Section 7.05    Severability. In the event that any provision or portion of this
Agreement shall be determined to be invalid or unenforceable for any reason, the
remaining provisions of this Agreement shall be unaffected thereby and shall
remain in full force and effect.
Section 7.06    Governing Law. To the extent not preempted by federal law, the
validity and effect of this Agreement and the rights and obligations of the
parties hereto shall be construed and determined in accordance with the law of
California.
Section 7.07    Arbitration.
(a)    Except with respect to disputes and claims under ARTICLE VI (which the
parties hereto may pursue in any court of competent jurisdiction as specified
herein and with respect to which each party shall bear the cost of its own
attorneys’ fees and expenses, except to the extent otherwise required by
applicable law), each party hereto agrees that arbitration, pursuant to the
procedures set forth in the National Rules for the Resolution of Employment
Disputes of the American Arbitration Association (“AAA”) as adopted and
effective as of June 1, 1997 or such later version as may then be in effect)
(the “AAA Rules”), a copy of which can be found at www.adr.org/employment, shall
be the sole and exclusive method for resolving any claim or dispute (“Claim”)
arising out of or relating to the rights and obligations of the parties under
this Agreement and the employment of Executive by the Company (including




--------------------------------------------------------------------------------





any Claim regarding employment discrimination, sexual harassment, termination
and discharge), whether such Claim arose or the facts on which such Claim is
based occurred prior to or after the execution and delivery of this Agreement.
(b)    The parties hereto agree that (i) one arbitrator shall be appointed
pursuant to the AAA Rules to conduct any such arbitration, (ii) all meetings of
the parties and all hearings with respect to any such arbitration shall take
place in Oakland, California and (iii) each party to the arbitration shall bear
its own costs and expenses (including all attorneys’ fees and expenses, except
to the extent otherwise required by applicable law) and all costs and expenses
of the arbitration proceeding (such as filing fees, the arbitrator’s fees,
hearing expenses, etc.) shall be borne equally by the parties hereto; provided,
however, that the arbitrator shall, in the award, allocate all such costs and
expenses against the party who did not prevail.
(c)    In addition, the parties hereto agree that (i) the arbitrator shall have
no authority to make any decision, judgment, ruling, finding, award or other
determination that does not conform to the terms and conditions of this
Agreement (as executed and delivered by the parties hereto), (ii) the arbitrator
shall have no greater authority to award any relief than a court having proper
jurisdiction and (iii) the arbitrator shall have no authority to commit an Error
of Law (as defined below) in its decision, judgment, ruling, finding, award or
other determination, and on appeal from or motion to vacate or confirm such
decision, judgment, ruling, finding, award or other determination, a court
having proper jurisdiction may vacate any such decision, judgment, ruling,
finding, award or other determination to the extent containing an Error of Law.
For purposes of this Agreement, an “Error of Law” means any decision, judgment,
ruling, finding, award or other determination that is inconsistent with the laws
governing this Agreement pursuant to Section 7.06. Any decision, judgment,
ruling, finding, award or other determination of the arbitrator and any
information disclosed in the course of any arbitration hereunder (collectively,
the “Arbitration Information”) shall be kept confidential by the parties subject
to Section 7.07(d), and any appeal from or motion to vacate or confirm such
decision, judgment, ruling, finding, award or other determination shall be filed
under seal if permitted by the court.
(d)    In the event that any party or such party’s affiliates, associates or
representatives is requested or required (by oral question or request for
information or documents in any legal proceeding, interrogatory, subpoena, civil
investigative demand, or similar process) to disclose any Arbitration
Information (the “Disclosing Party”), such Disclosing Party shall notify the
other party promptly of the request or requirement so that the other party may
seek an appropriate protective order or waive compliance with the provisions of
this Section 7.07. If, in the absence of a protective order or the receipt of a
waiver hereunder, the Disclosing Party or any of its affiliates, associates or
representatives believes in good faith, upon the advice of legal counsel, that
it is compelled to disclose any such Arbitration Information, such Disclosing
Party may disclose such portion of the Arbitration Information as it believes in
good faith, upon the advice of legal counsel, it is required to disclose;
provided that the Disclosing Party shall use reasonable efforts to obtain, at
the request and expense of the other party, an order or other assurance that
confidential treatment shall be accorded to such portion of the Arbitration
Information required to be disclosed as the other party shall designate.
Notwithstanding anything in this Section 7.07 to the contrary, the parties shall
have no obligation to keep confidential any Arbitration Information that becomes
generally known to and available for use by the public other than as a result of
the disclosing party’s acts or omissions or the acts or omissions of such
party’s affiliates, associates or representatives. The parties agree that,
subject to the right of any party to appeal or move to vacate or confirm any
decision, judgment, ruling, finding, award or other determination of an
arbitration as provided in this Section 7.07, the decision, judgment, ruling,
finding, award or other determination of any arbitration under the AAA Rules
shall be final, conclusive and binding on all of the parties hereto; provided,
however, nothing in this Section 7.07 shall prohibit any party hereto from
instituting litigation to enforce any final decision, judgment, ruling, finding,
award or other determination of the arbitration.
Section 7.08    Entire Agreement. This Agreement contains all of the terms
agreed upon by the Company and Executive with respect to the subject matter
hereof and supersedes all prior agreements, arrangements and communications
between the parties dealing with such subject matter, whether oral or written.




--------------------------------------------------------------------------------





Section 7.09    Binding Effect. This Agreement shall be binding upon and shall
inure to the benefit of the transferees, successors and assigns of the Company,
including any company with which the Company may merge or consolidate.
Section 7.10    Headings. Numbers and titles to Sections hereof are for
information purposes only and, where inconsistent with the text, are to be
disregarded.
Section 7.11    Counterparts. This Agreement may be executed in any number of
counterparts, including by facsimile or other electronic transmission, each of
which shall be deemed an original, but all of which when taken together, shall
be and constitute one and the same instrument.
Section 7.12    Specific Enforcement; Remedies. The provisions of ARTICLE VI are
to be specifically enforced if not performed according to their terms. Without
limiting the generality of the foregoing, the parties acknowledge that the
Company would be irreparably damaged and there would be no adequate remedy at
law for Executive’s breach of ARTICLE VI and further acknowledge that the
Company may seek entry of a temporary restraining order or preliminary
injunction, in addition to any other remedies available at law or in equity, to
enforce the provisions thereof, without the Company being required to post a
bond or other security therefor. In addition, in the event of a material
violation by Executive of the provisions of ARTICLE VI, any severance being paid
to Executive pursuant to this Agreement or otherwise shall immediately cease,
and any severance previously paid to Executive shall be immediately repaid to
the Company.
Section 7.13    Taxes & IRC Section 409A Matters. The Company may withhold from
any payment hereunder such state, federal or local income, employment or other
taxes and other legally mandated withholdings as it reasonably deems
appropriate. The Company makes no representation about the tax treatment or
impact of any payment(s) hereunder. The intent of the parties is that payments
and benefits under this Agreement comply with Section 409A of the Code, as
amended (“Section 409A”), to the extent subject thereto, and, accordingly, to
the maximum extent permitted, this Agreement shall be interpreted and
administered to be in compliance therewith. Notwithstanding anything herein to
the contrary: (a) if at the time of Executive’s termination of employment with
the Company, Executive is a “specified employee” as defined in Section 409A and
the deferral of the commencement of any payments or benefits otherwise payable
hereunder as a result of such termination of employment is necessary in order to
prevent any accelerated or additional tax under Section 409A, then the Company
will defer the commencement of the payment of any such payments or benefits
hereunder (without any reduction in such payments or benefits ultimately paid or
provided to Executive) until the date that is six months following Executive’s
termination of employment with the Company (or the earliest date as is permitted
under Section 409A); (b) if any other payments of money or other benefits due to
Executive hereunder could cause the application of an accelerated or additional
tax under Section 409A, such payments or other benefits shall be deferred if
deferral will make such payment or other benefits compliant under Section 409A,
or otherwise such payment or other benefits shall be restructured, to the extent
possible, in a manner determined by the Company that does not cause such an
accelerated or additional tax; (c) to the extent required in order to avoid
accelerated taxation and/or tax penalties under Section 409A, Executive shall
not be considered to have terminated employment with the Company for purposes of
this Agreement and no payment shall be due to Executive under this Agreement
until Executive would be considered to have incurred a “separation from service”
from the Company within the meaning of Section 409A; and (d) each amount to be
paid or benefit to be provided to Executive pursuant to this Agreement, which
constitutes deferred compensation subject to Section 409A, shall be construed as
a separate identified payment for purposes of Section 409A. To the extent
required to avoid an accelerated or additional tax under Section 409A, amounts
reimbursable to Executive under this Agreement shall be paid to Executive on or
before the last day of the year following the year in which the expense was
incurred and the amount of expenses eligible for reimbursement (and in-kind
benefits provided to Executive) during any one year may not affect amounts
reimbursable or provided in any subsequent year, or be subject to liquidation or
exchange for another benefit. Neither the Company nor any of its employees or
representatives shall have any liability to Executive with respect to Section
409A.




--------------------------------------------------------------------------------





Section 7.14    Survival. Except as otherwise expressly provided in this
Agreement, all covenants, representations and warranties, express or implied, in
addition to the provisions of ARTICLE VI and ARTICLE VII, shall survive the
termination of this Agreement.
Section 7.15    Indemnification and Insurance. The Company shall indemnify
Executive to the full extent provided for in its corporate Bylaws and to the
maximum extent that the Company indemnifies any of its other directors and
senior executive officers, and he will be entitled to the protection of any
insurance policies the Company may elect to maintain generally for the benefit
of its directors and senior executive officers against all costs, charges,
liabilities and expenses incurred or sustained by him in connection with any
action, suit or proceeding to which he may be made a party by reason of his
being or having been a director, officer or employee of the Company or any of
its affiliates or his serving or having served any other enterprise, plan or
trust as a director, officer, employee or fiduciary at the request of the
Company or any of its affiliates (other than any dispute, claim or controversy
arising under or relating to this Agreement (except for this Section 7.15)). The
Company will enter into an indemnification agreement with Executive in the
standard form that it has or will adopt for the benefit of its other directors
and senior executive officers. The provisions of this Section 7.15 shall survive
any termination of Executive’s employment or any termination of this Agreement.
Section 7.16    Section 280G.
(a)    In the event that it shall be determined that any payment or distribution
to or for the benefit of Executive under this Agreement or under any other
Company plan, contract or agreement would, but for the effect of this Section
7.16, be subject to the excise tax imposed by Section 4999 of the Code or any
interest or penalties with respect to such excise tax (collectively, such excise
tax, together with any such interest or penalties, the “Excise Tax”), then, at
the election of Executive, in the event that the after-tax value of all Payments
to Executive (such after-tax value to reflect the deduction of the Excise Tax
and all income or other taxes on such Payments) would, in the aggregate, be less
than the after-tax value to Executive of the Safe Harbor Amount, (i) the cash
portions of the Payments payable to Executive under this Agreement shall be
reduced, in the order in which they are due to be paid, until the Parachute
Value of all Payments paid to Executive, in the aggregate, equals the Safe
Harbor Amount, and (ii) if the reduction of the cash portions of the Payments,
payable under this Agreement, to zero would not be sufficient to reduce the
Parachute Value of all Payments to the Safe Harbor Amount, then any cash
portions of the Payments payable to Executive under any other plans shall be
reduced, in the order in which they are due to be paid, until the Parachute
Value of all Payments paid to Executive, in the aggregate, equals the Safe
Harbor Amount, and (iii) if the reduction of all cash portions of the Payments,
payable pursuant to this Agreement and otherwise, to zero would not be
sufficient to reduce the Parachute Value of all Payments to the Safe Harbor
Amount, then non-cash portions of the Payments shall be reduced, in the order in
which they are due to be paid, until the Parachute Value of all Payments paid to
Executive, in the aggregate, equals the Safe Harbor Amount.
(b)    As used herein, (i) “Payment” shall mean any payment or distribution in
the nature of compensation (within the meaning of Section 280G(b)(2) of the
Code) to or for the benefit of Executive, whether paid or payable pursuant to
this Agreement or otherwise, (ii) “Safe Harbor Amount” shall mean 2.99 times
Executive’s “base amount,” within the meaning of Section 280G(b)(3) of the Code,
and (iii) “Parachute Value” of a Payment shall mean the present value as of the
date of the Change in Control for purposes of Section 280G of the Code of the
portion of such Payment that constitutes a “parachute payment” under Section
280G(b)(2) of the Code for purposes of determining whether and to what extent
the Excise Tax will apply to such Payment. All calculations under this section
shall be made reasonably by the Company and the Company’s outside auditor at the
Company’s expense and at the times reasonably requested by Executive.
Section 7.17    Protected Rights. Executive understands that nothing contained
in this Agreement limits Executive’s ability to file a charge or complaint with
the Equal Employment Opportunity Commission, the National Labor Relations Board,
the Occupational Safety and Health Administration, the Securities and Exchange
Commission or any other federal, state or local governmental agency or
commission (“Government Agencies”). Executive further understands that this
Agreement does not limit Executive’s ability to communicate with any Government
Agencies




--------------------------------------------------------------------------------





or otherwise participate in any investigation or proceeding that may be
conducted by any Government Agency, including providing documents or other
information, without notice to the Company. This Agreement does not limit
Executive’s right to receive an award for information provided to any Government
Agencies. Executive, however, is not permitted to disclose any Company
attorney-client privileged communications, unless permitted by Rule 21F-17 under
the Securities Exchange Act of 1934, as amended, or other applicable law. In
making any such disclosures or communications, Executive agrees to take all
reasonable precautions to prevent any use or disclosure of information that may
constitute Confidential Information to any parties other than the Government
Agencies.
Section 7.18    Defend Trade Secrets Act Notice of Immunity Rights. Executive
acknowledges that the Company has provided Executive with the following notice
of immunity rights in compliance with the requirements of the Defend Trade
Secrets Act: (a) Executive shall not be held criminally or civilly liable under
any federal or state trade secret law for the disclosure of Confidential
Information that is made in confidence to a federal, state, or local government
official or to an attorney solely for the purpose of reporting or investigating
a suspected violation of law, (b) Executive shall not be held criminally or
civilly liable under any federal or state trade secret law for the disclosure of
Confidential Information that is made in a complaint or other document filed in
a lawsuit or other proceeding, if such filing is made under seal and (c) if
Executive files a lawsuit for retaliation by the Company for reporting a
suspected violation of law, Executive may disclose the Confidential Information
to Executive’s attorney and use the Confidential Information in the court
proceeding, if Executive files any document containing the Confidential
Information under seal, and does not disclose the Confidential Information,
except pursuant to court order.
[signatures on next page]






--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Amended and Restated
Employment Agreement to be duly executed on the date and year first written
above.
e.l.f. Cosmetics, Inc.
 
Executive
 
 
 
 
 
 
 
 
By:
/s/ Tarang P. Amin
 
/s/ Jonathan T. Fieldman
 
Name: Tarang P. Amin
 
Jonathan T. Fieldman
 
Title: Chairman & Chief Executive Officer
 
 
 
 
 
 
e.l.f. Beauty, Inc.
 
 
 
 
 
 
 
 
 
 
By:
/s/ Tarang P. Amin
 
 
 
Name: Tarang P. Amin
 
 
 
Title: Chairman & Chief Executive Officer
 
 
 
 
 
 
Address for Notices
 
Address for Notices
 
 
 
e.l.f. Cosmetics, Inc.
 
Use most recent address and email address on file with payroll
570 10th Street
 
Oakland, CA 94607
 
 
Attn: General Counsel
 
 
Email: ***
 
 







Signature Page to Amended and Restated Employment Agreement